Citation Nr: 1822463	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 14, 2012. 

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to April 14, 2012. 


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to April 1971. He died in January 2013; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In October 2012, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration.

By way of background, the RO granted service-connection for the Veteran's bilateral hearing loss and tinnitus in a January 2018 decision.  As such, the Board finds these issues are no longer on appeal, and are not before the Board. 


FINDINGS OF FACT

1. Prior to April 14, 2012, the Veteran's PTSD symptoms approximated occupational and social impairment with symptoms such as near-continuous depression affecting the Veteran's ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; and the inability to establish and maintain effective relationships; but the psychiatric disability is not manifested by total occupational and social impairment.

2. Prior to April 14, 2012, the Veteran's service-connected PTSD prevented him from obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1. Prior to April 14, 2012, the criteria for a rating of 70 percent for PTSD were met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 9400 (2017).

2. Prior to April 14, 2012, the criteria for TDIU were met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The appellant have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD was rated using the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9400. Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

A review of the medical evidence of record shows that prior to April 14, 2012, the Veteran exhibited near-continuous depressed mood and anxiety, impaired memory, poor hygiene, and social avoidance consistent with a finding of a disability rating of 70 percent. For instance, the treatment records show that in 2007 the Veteran reported nightmares, flashbacks, gross anxiety, depressed mood, and depressed affect.  In 2008, the Veteran continued to endorse symptoms such as nightmares, night sweats, intrusive thoughts, hypervigilance, hyperirritability, exaggerated startle response, severe sleep disturbance, and memory and concentration problems.  On examination, the Veteran was noted to have not always linear thought process, and limited judgement and insight.  Further, the treatment records note that due to the Veteran's severe sleep disturbance he has difficulty maintaining the level of memory and concentration necessary to learn new skills. Additionally, the records noted that the Veteran's hypervigilance severely compromised his ability to initiate or sustain work relationships.  In 2009, the Veteran continued to endorse similar PTSD symptoms such as sleep disturbance, nightmares, flashbacks, irritable mood, and angry affect.  

In a September 2008 VA examination, the Veteran reported that his PTSD symptoms have increased in recent years and that his emotional stress has been more problematic.  On examination, the Veteran was noted to be marginally-groomed.  The Veteran was cooperative but in a tense manner.  In fact, the Veteran was noted to have physiological arousal and moderate psychomotor agitation when discussing Vietnam. The Veteran's speech was clear, goal-directed, spontaneous and of normal pace and volume.  His thought content was rational with no history of hallucinations or clear history of flashbacks.  The Veteran stated that he sleeps about four to five hours per night and that he would dream about Vietnam several times per month.  The Veteran's motivation level was adequate, but his insight was somewhat weak whereas his judgment was fair. The examiner assessed the Veteran with a GAF score of 55, moderate difficulties in social, occupational or school functioning. 

In an April 2012 VA examination, the Veteran endorsed PTSD symptoms such as chronic sleep disturbance, nightmares, intrusive and distressing thoughts about Vietnam, hypervigilance, and social avoidance.  On examination, the Veteran was noted to be well groomed with good hygiene.  He denied any suicidal or homicidal ideation, hallucination, delusion, and hypo/manic episodes.  The examiner found the Veteran with total occupational and social impairment. 

In a November 2012 VA examination, the examiner affirmed the April 2012 VA examiner's assessment and found the Veteran with total occupational and social impairment. On examination, the Veteran was noted to have good grooming and hygiene.  The Veteran denied any suicidal or homicidal ideation, hallucination, and delusion.  The Veteran also reported independent management of his activities of daily living.  

Based on the evidence of record, the Board finds that prior to April 14, 2012 the Veteran's PTSD, at most, exhibited occupational and social impairment consistent with a 70 percent disability rating.  Specifically, the records predominantly note of flashbacks, nightmares, night sweats, intrusive thoughts, hypervigilance, severe sleep disturbance, depressed mood, and impaired memory and concentration.  The Board also finds that the severe sleep disturbance would affected the Veteran's memory, concentration, and attention span.  However, the Veteran's speech was essentially normal and his thought content was rational. Additionally, despite the Veteran's complaints, in general, the longitudinal treatment records show that the Veteran denied having thoughts of suicidal or homicidal ideation, delusions, and hallucinations.  

The Veteran's PTSD did not qualify for a higher rating in excess of 70 percent at any time during the period on appeal as there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

The Board acknowledges the GAF scores of 36 to 50 throughout the record. The GAF scores in the record indicate moderate to major impairment in several areas of work, school, family relations, judgment, thinking or mood. The Board affords little weight to these GAF scores, as GAF scores are just a snapshot of the Veteran's condition and have little probative value to show the longitudinal condition of the Veteran's PTSD especially when the GAF scores are sparse, such as here. 

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board notes that the Veteran has, throughout the appellate period, been in receipt of service connection for at least one disability rated 60 percent or more.  As indicated above, the Board finds the Veteran's PTSD at 70 percent prior to April 14, 2012.  As such, the Board finds that he meets the minimum percentage requirements under 38 C.F.R. § 4.16(a), the remaining question is whether his service-connected disabilities rendered him unemployable prior to April 14, 2012.

In this case, the Veteran contended that his PTSD symptoms rendered him unemployable.  Specifically, the Veteran reported that he stopped working and took an early retirement as he was unable to function on the job.  The Veteran stated that he had difficult time getting up in the morning due to his sleep disturbance.  

After a review of the record, the Board finds the Veteran's PTSD prevented him from obtaining and maintaining substantial gainful employment.  For instance, a review of the treatment records show that in 2008 the Veteran had severe sleep disturbance, running thoughts, nightmares, night sweats, flashbacks, and social avoidance. The Veteran's hypervigilance and hyperarousal interfered with his productivity and his severe sleep disturbance impaired the Veteran's memory and concentration necessary to learn new skills.  Additionally, the Veteran's social avoidance and feelings of estrangement severely compromised his ability to initiate or sustain social relationships. As such, the Veteran's treating psychologist opined that he was permanently and totally disabled and unemployable.

The Board assigns great probative value to the treating psychologist's opinion as it is consistent with, and supported by, the evidence of record. For instance, the treatment records show the Veteran did not always exhibit linear thought process, limited judgement and insight, and impaired memory and concentration.  Further, the records consistently noted of severe sleep disturbance, flashbacks, nightmares, night sweats, and hypervigilance.  As such, the Board finds the Veteran's ability to maintain consistent work attendance, pace, and performance precluded the Veteran from finding and maintaining substantially gainful employment prior to April 14, 2012.  

The Board has also considered the Veteran's level of education, special training, and previous work experience. The Board notes that the Veteran had a high school education. The Veteran was a part-time maintenance worker for VDOT for many years.  The Veteran indicated that he was in charge of jail inmates by assigning them work and supervising them to some extent but was not involved in the security of those inmates.  Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that TDIU was warranted during the period at issue.

In sum, the Board finds that the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment prior to April 14, 2012. 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in of 70 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 14, 2012 is granted.

Entitlement to TDIU prior to April 14, 2012 is granted.




____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


